      �
  1   Christopher M. McDermott (SBN 253411)
      cmcdermott@aldridgepite.com
  2   Greg Campbell (SBN 281732)
      gcampbell@aldridgepite.com
  3   ALDRIDGE PITE, LLP
      4375 Jutland Drive, Suite 200
  4   P.O. Box 17933
      San Diego, CA 92177-0933
  5   Telephone: (858) 750-7600
      Facsimile: (619) 590-1385
  6
      Attorneys for Movant
  7   JPMorgan Chase Bank, N.A.
  8

  9
                                    UNITED STATES BANKRUPTCY COURT
 10
                     NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
 11
          In re                                             Chapter 11
 12
          JADOOTV, INC.,                                    Case No. 19-41283-WJL
 13
                                                            R.S. No. CM-011
 14                       Debtor,
                                                            MEMORANDUM OF POINTS AND
 15                                                         AUTHORITIES IN SUPPORT OF
                                                            MOTION FOR RELIEF FROM
 16                                                         AUTOMATIC STAY
 17                                                         Hearing:
                                                            Date:    November 4, 2020
 18                                                         Time:    9:30 A.M.
                                                            Ctrm:    Will Be Held Telephonically
 19

 20
                  Movant JPMorgan Chase Bank, N.A. (“Movant”) respectfully submits the following
 21
      memorandum of points and authorities in support of its Motion for Relief from the Automatic
 22
      Stay.
 23
                             I.      FACTUAL AND PROCEDURAL SUMMARY
 24
                  On or about February 20, 2017, Jaboo TV, Inc. (“Debtor”) and Sadia Sohail (collectively
 25
      the “Lessees”) made and executed a Closed-End Motor Vehicle Lease Agreement (hereinafter
 26
      the "Agreement") with Livermore Jaguar LandRover (“Dealership”) for the lease of a 2016 Land
 27
      Rover Range Rover, VIN SALWG2PF9GA118606 (the “Vehicle”). Pursuant to the terms of the
 28

                                                  -1-                    CASE NO. 19-41283-WJL
                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                               MOTION FOR RELIEF FROM AUTOMATIC STAY
Case: 19-41283         Doc# 319-2      Filed: 10/09/20   Entered: 10/09/20 11:09:27      Page 1
                                                of 4
      �
  1   Agreement, Lessees promised to pay an initial payment of $913.93, followed by thirty eight (38)

  2   regular monthly installments of $913.93, commencing on February 20, 2017. The maturity date

  3   for the Agreement is May 21, 2020. A copy of the Agreement is attached to the Declaration in

  4   Support of Motion for Relief from the Automatic Stay (“Declaration”) as Exhibit A and
  5   incorporated herein by reference.

  6          Seller assigned and transferred the Agreement to Movant.

  7          Movant is the Registered Owner of the Vehicle as evidenced by a Certificate of Title on

  8   record with the State of California. A copy of the Certificate of Title is attached to the

  9   Declaration as Exhibit B and incorporated herein by reference.
 10          On May 31, 2019, JadooTV, Inc. (“Debtor”) commenced this case by filing a voluntary

 11   petition under Chapter 11 of the Bankruptcy Code.

 12          Lessees are in default of their obligations under the Agreement for failure to make

 13   payments due and owing to Movant. The total amount of the default as of August 7, 2020:

 14
                                    DESCRIPTION                              AMOUNT         TOTAL
 15                  9 Payments                  8/20/2019 - 4/20/2020          $913.93    $8,225.37
 16                                                Total Default (as of August 7, 2020):    8,225.37

 17          The lease matured on May 21, 2020.

 18                                        II.     ARGUMENT

 19
      A.     MOVANT IS ENTITLED TO RELIEF FROM THE AUTOMATIC STAY
 20          PURSUANT TO 11 U.S.C. § 362(d)(1).

 21          Section 362(d)(1) of the Bankruptcy Code provides, in pertinent part:

 22          (d) On request of a party in interest and after notice and a hearing, the
                 court shall grant relief from the stay provided under subsection (a) of
 23              this section, such as by terminating, annulling, modifying, or
                 conditioning such stay-
 24
                    (1) For cause, including the lack of adequate protection of an
 25                     interest in property of such party in interest....

 26   11 U.S.C. § 362(d)(1) (emphasis added). What constitutes cause to terminate the stay is

 27   determined on a case-by-case basis. Delaney-Morin v. Day (In re Delaney-Morin), 304 B.R. 365,

 28   369 (9th Cir. BAP 2003) (citation omitted). One example of “cause” prescribed by the statute is a

                                              -2-                    CASE NO. 19-41283-WJL
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                           MOTION FOR RELIEF FROM AUTOMATIC STAY
Case: 19-41283     Doc# 319-2      Filed: 10/09/20    Entered: 10/09/20 11:09:27       Page 2
                                            of 4
      �
  1   lack of adequate protection. See 11 U.S.C. § 362(d)(1); see also Ellis v. Parr (In re Ellis), 60

  2   B.R. 432, 435 (9th Cir. BAP 1985). A lack of adequate protection may include, among other

  3   things, the lack of a sufficient equity cushion and/or a debtor’s failure to tender periodic cash

  4   payments. See e.g., Pistole v. Mellor (In re Mellor), 734 F.2d 1396 (9th Cir. 1984) (citation

  5   omitted). The failure of a debtor to maintain property insurance may also constitute a lack of

  6   adequate protection. See Delaney-Morin, 340 B.R. at 370, n.3; see also In re Barnes, 125 B.R.

  7   484, 486 (Bankr. E.D. Mich. 1991).

  8           As stated above, Lessees have failed to tender periodic cash payments due and owing to

  9   Movant under the Agreement, which has since expired. The total default amount under the

 10   Agreement is $8,225.37. Based upon the foregoing, Movant submits that Debtor is unable and/or

 11   unwilling to provide adequate protection to Movant, thereby entitling Movant to relief from the

 12   automatic stay pursuant to section 362(d)(1).

 13
                                           III.   CONCLUSION
 14
              For all of the reasons discussed herein, Movant is entitled to relief from the automatic
 15
      stay of 11 U.S.C. § 362(a).
 16
              WHEREFORE, Movant respectfully prays for an order of this Court:
 17
              1.     Terminating the automatic stay of 11 United States Code § 362(a) to allow
 18
      Movant (and any successors or assigns) to proceed under applicable non-bankruptcy law to
 19
      enforce its remedies to repossess and sell the Vehicle;
 20
              2.     Waiving the 14-day stay of Federal Rule of Bankruptcy Procedure 4001(a)(3) as
 21
      Debtor intends to surrender the Vehicle;
 22
              3.     Alternatively, in the event this Court declines to grant Movant the relief requested
 23
      above, Movant requests the entry of an order requiring Debtor to: (a) make periodic cash
 24
      payments to Movant, (b) cure delinquent payments, (c) maintain adequate insurance on the
 25
      Vehicle, and (d) maintain the condition of the Vehicle; and
 26
      /././
 27
      /././
 28

                                              -3-                    CASE NO. 19-41283-WJL
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                           MOTION FOR RELIEF FROM AUTOMATIC STAY
Case: 19-41283     Doc# 319-2       Filed: 10/09/20    Entered: 10/09/20 11:09:27       Page 3
                                             of 4
      �
  1          4.     For such other and further relief as the Court deems just and proper.

  2

  3                                               Respectfully submitted,

  4                                               ALDRIDGE PITE, LLP
  5

  6   Dated: October 9, 2020
                                                  CHRISTOPHER M. MCDERMOTT
  7                                               Attorneys for Movant
                                                  JPMorgan Chase Bank, N.A.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             -4-                    CASE NO. 19-41283-WJL
                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                          MOTION FOR RELIEF FROM AUTOMATIC STAY
Case: 19-41283    Doc# 319-2      Filed: 10/09/20     Entered: 10/09/20 11:09:27       Page 4
                                           of 4
